Citation Nr: 0511001	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972, including the completion of a tour in Vietnam from 
November 1971 to March 1972.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
September 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the benefits sought on appeal.  

This matter was previously before the Board in July 2003, 
when it remanded the claim to the RO for additional 
development prior to appellate review.  The Board is 
satisfied that its requested action on remand is now 
complete, such that it may proceed herein with a decision on 
the merits of this case.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The record does not show that the veteran participated in 
combat during his period of active service.

3.  Currently diagnosed post-traumatic stress disorder (PTSD) 
has not been related to a confirmed in-service stressful 
event.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(d); 3.304(f), 4.125(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist, with Procedural History of 
the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and that, in what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
under 38 C.F.R. § 3.159(b).  Further, the Court also 
clarified that VA's regulations implementing the amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See Pelegrini II at 120-
123.

After the veteran filed his claim for service connection for 
post-traumatic stress disorder (PTSD) in April 2000, the RO 
transmitted initial evidentiary development letters to him in 
May 2000.  Then, in June 2001, the RO sent a letter to the 
veteran, in order to specifically advise him of VA's duties 
to notify and assist him in substantiating his claim under 
the VCAA, and also to advise him of the delegation of 
responsibility between VA and the veteran in obtaining 
information and evidence in support of his claim.

The June 2001 VCAA letter told the veteran that VA must make 
reasonable efforts to help him get evidence necessary to 
support his claim, and that the RO would help him get such 
documents as medical records, employment records, or records 
from other Federal agencies.  The RO further advised that the 
veteran must provide enough information about these records 
so that it would be able to request them from the person or 
agency that has the records.  The RO notified the veteran 
that it was still his responsibility, however, to support his 
claim with appropriate evidence.  The RO further indicated 
that it would assist the veteran by providing a medical 
examination or getting a medical opinion, if it decided that 
such information was necessary to make a decision on his 
claim.  

The RO also told the veteran in June 2001 that it needed 
certain information or evidence from him, namely information 
for any person or agency holding records that might support 
his claim.  The RO noted that the veteran should tell the RO 
about any additional information or evidence that he wanted 
the RO to obtain for him, and indicated that the veteran 
should send in any evidence in his possession that the RO 
needed for his claim.  The RO also told him that it had 
already gathered certain evidence in support of his claim, 
namely his service medical records.
 
The RO then denied service connection for PTSD in a September 
2001 rating decision.  This decision listed all evidence 
considered in support of the claim, including the veteran's 
service medical records, pertinent portions of his service 
personnel records, March 2000 and June 2000 statements from 
the veteran describing his claimed stressors, VA outpatient 
treatment reports dated from January 2000 to July 2000, the 
reports from VA examinations conducted in July 2001, and a 
December 2000 service department letter regarding attempted 
(but unsuccessful) verification of the veteran's claimed 
stressor.  The RO advised the veteran of the legal 
requirements for a claim for service connection for PTSD.  
The RO then explained that although a diagnosis of PTSD was 
of record, the record did not establish that the veteran 
participated in combat, and official attempts to document his 
claimed in-service stressor in December 2000 were 
unsuccessful.  The RO indicated that in the absence of such 
stressor verification, it had to deny the claim.

In February 2002, the veteran filed his notice of 
disagreement with respect to the RO's September 2001 denial 
of his claim.  Then, in a statement of the case issued in May 
2002, the RO informed the veteran of the information and 
evidence needed to substantiate his claim, in more detail.  
See 38 U.S.C.A. §§ 5102, 5103.  The RO again informed the 
veteran of the reasons for which his claim was denied, the 
evidence it considered in denying the claim, and the evidence 
the veteran still needed to submit in order to substantiate 
his claim.  The RO advised that additional evidence was 
received in support of the claim, including more service 
personnel records, new statements from the veteran, and VA 
treatment reports dated through May 2002.  The RO then 
explained that despite a de novo review of the claim, it 
remained denied because the record did not confirm that the 
veteran served in combat, and his described in-service 
stressor could not be verified in service department records.

In July 2002, the veteran filed his VA Form 9 substantive 
appeal to the Board.

In an August 2002 supplemental statement of the case (SSOC), 
the RO noted that it had received additional VA outpatient 
treatment reports dated into June 2002, as well as new 
statements from the veteran.  In continuing its denial of 
service connection, the RO emphasized that without more 
specific stressor information from the veteran, it would be 
unable to confirm his described in-service stressor.

Thereafter, in a November 2002 letter to the veteran, the RO 
again advised him that it needed more specific information 
with reference to his claimed in-service stressor.  The RO 
informed him that without such information, it could not make 
any further attempts to verify this stressor.

In a December 2002 SSOC, the RO noted the receipt of 
additional VA treatment records dated through November 2002, 
as well as new statements from the veteran and his 
representative.  The RO explained that, despite the 
additional information of record, it was still insufficient 
to warrant a new attempt to verify the veteran's claimed in-
service stressor.

In a July 2003 remand, the Board requested that the RO try 
once more to verify the veteran's claimed in-service 
stressor, by attempting to obtain his unit records for the 
period of time that he served in Vietnam.  Thereafter, the RO 
made this request, but in October 2003, the U.S. Armed 
Services Center for Research of Unit Records (now CURR), 
advised the RO it was unable to document the stressor as 
described by the veteran.  CURR further noted that records 
for the veteran's company, battalion, and brigade for the 
period of his service in Vietnam were not available.

In an October 2003 SSOC, the RO noted additional evidence of 
record, including VA treatment records dated through October 
2003, as well as the negative stressor verification response 
from CURR.  The RO additionally provided the text of several 
VA regulations pertinent to the claim, including: 38 C.F.R. 
§ 3.102 (reasonable doubt); 38 C.F.R. § 3.159 (VA assistance 
in developing claims); 38 C.F.R. § 3.303 (principles relating 
to service connection); 38 C.F.R. § 3.304 (direct service 
connection principles for wartime and peacetime service, 
including principles specifically applicable to claims for 
service connection for PTSD); 38 C.F.R. § 3.307 (presumptive 
conditions); and 38 C.F.R. § 3.309(a) (specific diseases 
subject to presumptive service connection).  38 C.F.R. Part 3 
(2004).  In the body of the SSOC, which also reviewed 
additional caselaw and principles relative to PTSD claims, 
the RO again reviewed the basis for its denial of the claim, 
emphasizing that the veteran's description of his in-service 
stressor was still too vague to be capable of verification.  
The RO again noted that without a confirmed in-service 
stressor in the veteran's case, the claim would necessarily 
fail.

In a June 2004 SSOC, the RO reviewed more additional evidence 
of record, including duplicate service personnel records, a 
new statement from the veteran, and VA treatment reports 
dated into May 2004.  In this final SSOC, the RO noted that 
the medical evidence of record continued a PTSD diagnosis, 
but that there was still insufficient evidence of record to 
support a verified in-service stressor, and so the claim 
would remain denied.  

Finally, in a November 2004 letter, the RO informed the 
veteran that his claim was ready for return to the Board for 
evaluation.  This letter also advised the veteran of how he 
could then submit additional evidence or information to VA if 
he so desired.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to send in any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.  Furthermore, the VCAA notice in 
this case was provided to the veteran prior to the initial RO 
determination of record.  

The Board also finds that VA made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file now contains the veteran's service medical and 
personnel records, VA treatment reports dated from January 
2000 to May 2004, July 2001 VA examination reports, and 
several statements provided by the veteran and his 
representative in support of the claim.  The Board does note 
that during the course of the appeal, the veteran requested 
that the RO obtain a history of boats on the rivers of 
Vietnam.  The Board first observes that the veteran has not 
identified any specific vessels upon which he served in 
Vietnam.  Moreover, as the RO noted in its October 2002 
correspondence of record, as well as in some of its 
adjudicatory documentation, a history of boats on the rivers 
of Vietnam would only serve to provide general information, 
and nothing specific to the veteran's experience, which is a 
necessity with regard to his claim for PTSD and his claimed 
in-service stressor.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) 
(emphasis added).  Accordingly, in this case, the veteran was 
afforded VA examinations in July 2001, the results of which 
confirmed his PTSD diagnosis and related it to his described 
in-service stressor (evidence favorable to his claim).    

At this time, the veteran has not identified any additionally 
available evidence for consideration in this appeal.  Under 
the facts of this case, then, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Analysis of the Claim for Service Connection for PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004) (requiring that the diagnosis conform to 
the requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2004); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of service, 
then the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1) (2004).  

In this case, the veteran's July 2001 VA examination reports, 
as well as his ongoing VA treatment records from January 2000 
to the present, establish that he has a current diagnosis, 
apparently rendered in conformity with the requirements of 
the DSM-IV.  See also 38 C.F.R. § 4.125(a).  Moreover, an 
opinion from a July 2001 VA examiner links currently 
diagnosed PTSD to the veteran's described in-service stressor 
of duty on Mike boats on swamps and rivers in Vietnam, where 
he said he was shot at and returned fire against the enemy, 
and was exposed to injured and dead servicemen and enemy 
soldiers.  Accordingly, two of the three elements for service 
connection for PTSD, as described at 38 C.F.R. § 3.304(f), 
are met in this case.  The Board finds, however, that the 
remaining element of 38 C.F.R. § 3.304(f), as to credible 
supporting evidence that the claimed in-service stressor 
actually occurred, is not established here, and so the 
veteran's claim for service connection for PTSD must be 
denied at this time.    

The Board has considered the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) in reaching its decision.  The phrase 
'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 
1154(b), requires that a veteran "participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  


In this case, after assessing the credibility, probative 
value, and relative weight of the pertinent evidence of 
record, the Board finds that the veteran did not serve in 
combat with the enemy.  VAOPGCPREC 12-99.  While the veteran 
has referred to himself as a combat veteran and has described 
combat situations in statements in support of his claim, the 
Board finds that the objective evidence of record fails to 
substantiate his assertions.  The veteran's service personnel 
records reflect no award or decoration specifically 
indicative of combat service.  While the veteran's service 
personnel records do show that he served in the Republic of 
Vietnam as an amphibian boat operator from November 1971 to 
March 1972, they also show only that he received the National 
Defense Service Medal and the Vietnam Service Medal (non-
combat awards).  Moreover, the veteran's service medical 
records are devoid of any indication of combat service or of 
any combat-related injury.  The Board therefore finds that 
the objective documentary evidence of record far outweighs 
the veteran's subjective descriptions of his service duties.  
In view of the foregoing, the Board holds that a 
preponderance of the evidence is against a finding that the 
veteran served in combat.  Therefore, 38 U.S.C.A. § 1154(b) 
may not apply to establish, through his testimony alone, that 
the veteran was exposed to an in-service stressor in combat 
that led to his current PTSD.  See 38 C.F.R. § 3.304(f)(1).  

Even though he is not entitled to certain presumptions as an 
established combat veteran with respect to the pending claim, 
the requirement of 38 C.F.R. § 3.304(f) for credible 
supporting evidence simply means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Credible 
supporting evidence, however, need not be service department 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

A non-combat veteran's claim must be denied if the 
preponderance of the evidence is against the claim.  
"Preponderance of the evidence" means that the truth of the 
fact in controversy is "more likely than not."  See Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991).  [Conversely, a 
combat veteran's claim cannot be denied unless there is clear 
and convincing evidence to the contrary as to the service 
incurrence or aggravation element.  See 38 C.F.R. 
§3.304(f)(1).  "Clear and convincing" means that there is a 
"reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 
(1999).]


Therefore, if there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283 (1994).  Again, the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163  (1996).  Further, an opinion by a 
mental health professional based on a post-service 
examination of the veteran, as is the case in the current 
record via the opinion of the July 2001 VA examiner, cannot 
be used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

So, a veteran whose record does not substantiate that he 
directly participated in combat may still service-connect his 
claim for PTSD if his claimed in-service stressor is 
supported by adequate corroboration, and not just his own lay 
testimony of the occurrence of the stressful event.  
Corroboration of a claimed in-service stressor does not 
require "that there be corroboration of every detail, 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  Moreover, the Court has held that the fact that 
a veteran was stationed with a unit that sustained attacks 
strongly suggests that he was, in fact, exposed to these 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Board has therefore carefully reviewed the record in 
order to determine whether there is sufficient independent 
corroboration of the veteran's described in-service stressor, 
including his several statements and those of his 
representative, his service medical and personnel records, VA 
medical records dated from January 2000 to May 2004, and 
information provided by CURR in December 2000 and October 
2003.  Independent (service) evidence does admittedly 
establish that the veteran did serve in the Republic of 
Vietnam during wartime, as an amphibian boat (Mike boat) 
operator.  However, there is no independent corroboration of 
the veteran's service on a Mike boat at a time and place 
where he could have been fired upon or returned fire or been 
exposed to the injury or death of fellow servicemen or enemy 
soldiers, as based upon official documentation of conflict in 
that area at that time.  See Suozzi and Pentecost, supra.  
Moreover, the veteran has not provided any other independent 
evidence to attempt to corroborate his claimed in-service 
stressor, such as the statement of a fellow serviceman, or 
his provision of the name of an injured or killed fellow 
serviceman, for example.  Notably, CURR has twice reported - 
in December 2000 and October 2003 - that the veteran's 
multiple descriptions of his in-service stressor are simply 
too inadequate and insufficiently detailed to verify in 
official service department records.  Furthermore, the record 
adequately documents that the veteran was given notice of 
this inadequacy, but also demonstrates that he has not 
provided further details of the type identified by VA as 
necessary to further attempt to verify his claimed in-service 
stressor.           

Accordingly, the Board holds that there is no independent 
corroboration of record to support the occurrence of this 
non-combat veteran's claimed in-service stressor, and as 
such, even though he is currently diagnosed with PTSD that 
has been related to this described stressor by appropriate 
medical personnel, his claim for service connection for PTSD 
must unfortunately, under the law, be denied.  38 C.F.R. 
§ 3.304(f).  When all of the evidence for a claim is 
assembled, the Secretary is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and so it will be denied.


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


